ORDER
John Kelly appeals the denial of his Rule 24.035 motion for ineffective assistance of counsel. Kelly, an inmate, was charged with possession of a prohibited item in violation of section 217.360 RSMo 2000.1 He filed a Request for Disposition of Indictments, Informations, or Complaints, which, according to section 217.460, invokes the requirement that a trial be held on the matter within 180 days after receipt of the request. Kelly argues that he received ineffective assistance when his counsel asked that the trial be set on a date outside of the 180-day time frame.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).

. All statutory citations are to RSMo 2000, unless otherwise indicated.